          Case 3:18-cv-02279-RS Document 99-2 Filed 11/02/18 Page 1 of 6



     1   MANATT, PHELPS & PHILLIPS, LLP
         JOHN F. LIBBY (Bar No. CA 128207)
     2   E-mail: jlibby@manatt.com
         JOHN W. MCGUINNESS (Bar No. CA 277322)
     3   E-mail: jmcguinness@manatt.com
         EMIL PETROSSIAN (Bar No. CA 264222)
 4       E-mail: epetrossian@manatt.com
         11355 West Olympic Boulevard
 5       Los Angeles, California 90064
         Telephone: (310)312-4000
 6       Facsimile: (310)312-4224
 7       LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
         KRISTEN CLARKE (Pro Hac Vice Application Forthcoming)
 8       Email: kclarke@lawyerscommittee.org
         JON M. GREENBAUM (Bar No. CA 166733)
 9       E-mail: j greenbaum@lawyerscommittee.org
         EZRA D. ROSENBERG (Pro Hac Vice)
10       E-mail: erosenberg@lawyerscommittee.org
         DORIAN L. SPENCE (Pro Hac Vice)
11       E-mail: dspence@lawyerscommittee.org
         1401 New York Avenue NW, Suite 400
12       Washington, DC 20005
         Telephone: (202) 662-8600
13       Facsimile: (202) 783-0857
14       PUBLIC COUNSEL
         MARK ROSENBAUM (Bar No. CA 59940)
15       E-mail: mrosenbaum@publiccounsel.org
         610 South Ardmore Avenue
16       Los Angeles, California 90005
         Telephone: (213) 385-2977
17       Facsimile: (213) 385-9089
18       Attorneys for Plaintiffs
         CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST
19       IMMIGRATION

20
                            IN THE UNITED STATES DISTRICT COURT
21
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
22
                                    SAN FRANCISCO DIVISION
23

24       CITY OF SAN JOSE, a municipal               3:18-cv-02279-RS
         corporation; and BLACK ALLIANCE FOR
25       JUST IMMIGRATION, a California              DECLARATION OF KRISTEN
         nonprofit corporation,                      CLEMENTS
26
                    Plaintiffs,
27
              vs.
28
                                                 1
                                  DECLARATION OF KRISTEN CLEMENTS
       Case 3:18-cv-02279-RS Document 99-2 Filed 11/02/18 Page 2 of 6



 1     WILBUR L. ROSS, JR., in his official
       capacity as Secretary of the U.S. Department
 2     of Commerce; U.S. DEPARTMENT OF
       COMMERCE; RON JARMIN, in his
 3     official capacity as Acting Director of the
       U.S. Census Bureau; U.S. CENSUS
 4     BUREAU,
 5                   Defendants.

 6

 7         I, Kristen Clements, declare under penalty of perjury pursuant to 28 U.S.C. § 1747 that the
 8
     below is true and correct:
 9
             1.     I am the Division Manager for the City of San Jose’s Department of Housing,
10
     overseeing the Policy and Planning Team, the Grants Management team, and the Housing &
11

12   Community Development Commission. I submit this declaration in support of Plaintiff San Jose’s

13   motion for summary judgment in the above-referenced matter.

14          2.      I have been in my current position for approximately 1.5 years, and with the
15
     Housing Department for over 13 years.
16
            3.      As part of my official duties, I administer grant programs in which the City of San
17
     Jose awards federal, State, and local funding to local nonprofits, developers, and other City
18
     departments to undertake a range of capital projects and service activities.
19
20          4.      Among the grant programs that I oversee for the City of San Jose are the

21   Community Development Block Grant program (“CDBG”) and the Home Investment
22   Partnerships Program (“HOME”).
23
            5.      The CDBG and HOME programs are administered by the United States
24
     Department of Housing and Urban Development (“HUD”).
25
            6.      HUD awards the City of San Jose, as an entitlement jurisdiction, an annual
26

27   allocation of CDBG and HOME funding.

28
                                                      2
                                   DECLARATION OF KRISTEN CLEMENTS
            Case 3:18-cv-02279-RS Document 99-2 Filed 11/02/18 Page 3 of 6



     1           7.      I regularly communicate with HUD officials regarding the CDBG and HOME
 2       programs.
 3
                 8.      Funding provided to San Jose by HUD under the CDBG program is allocated by
 4
         one of two Federal formulas: Formula A or Formula B.
 5
                 9.      Formula A is based on a jurisdiction’s share of population, poverty rate, and
 6

 7       housing overcrowdedness relative to all entitlement jurisdictions.

 8               10.     Formula B is based on each jurisdiction’s weighted relative share of poverty,

 9       housing built before 1940, and the lag in population growth rate relative to the total for all
10
         entitlement communities.
11
                 11.     HUD reports that San Jose’s funding is allocated pursuant to Formula A.
12
                 12.     The population, poverty rate, and housing overcrowdedness of Formula A are
13
         calculated based on data reported by the United States Census Bureau (“Census”) based on the
14

15       census conducted every ten years (the “Decennial Census”) and the subsequent American

16       Community Survey (“ACS”).

17               13.     Funding provided to San Jose by HUD under the HOME program is based on the
18
         following factors:
19
                         13.1    A jurisdiction’s relative inadequacy of housing supply,
20
                         13.2    A jurisdiction’s supply of substandard rental housing,
21
                         13.3    The jurisdiction’s number of low-income families in rental housing units
22

23       likely to be in need of rehabilitation,

24                       13.4    The cost of producing housing in the jurisdiction,
25                       13.5    The incidence of poverty in the jurisdiction, and
26
                         13.6    The fiscal incapacity to carry out housing activities without Federal
27
         assistance in the jurisdiction.
28
                                                           3
                                           DECLARATION OF KRISTEN CLEMENTS
       Case 3:18-cv-02279-RS Document 99-2 Filed 11/02/18 Page 4 of 6



 1           14.     The jurisdiction’s relative inadequacy of housing supply, its supply of substandard
 2   rental housing, its number of low-income families in rental housing units likely to be in need of
 3
     rehabilitation, and its incidence of poverty are calculated based on data reported by the United
 4
     States Census Bureau (“Census”) based on the census conducted every ten years (the “Decennial
 5
     Census”) and the subsequent American Community Survey (“ACS”).
 6

 7           15.    In 2015, San Jose received $8,259,253.00 in CDBG funding and $2,381,725.00 in

 8   HOME funding.

 9           16.    In 2016, San Jose received $8,389,991.00 in CDBG funding and $2,573,775 .00 in
10
     HOME funding.
11
             17.    In 2017, San Jose received $8,196,038.00 in CDBG funding and $ 2,512,787.00 in
12
     HOME funding.
13
             18.    In 2018, San Jose received $8,927,311.00 in CDBG funding and $ 3,550,726.00 in
14

15   HOME funding.

16          19.     The City of San Jose uses federal funding to pay for community-serving priorities
17   in four areas identified as priorities in its current Consolidated Plan cycle 2015-2020, as follows:
18
                    19.1     To increase housing opportunities,
19
                    19.2    To respond to homelessness and its effects on the community;
20
                    19.3    To strengthen neighborhoods; and
21

22
                    19.4    To promote fair housing.

23          20.     The City of San Jose recently has used CDBG for a range of uses including the

24   following:
25                  20.1    Providing services to homeless people, seniors, low-income renters, job
26
     trainees, and neighborhood leaders, among other groups,
27

28
                                                       4
                                   DECLARATION OF KRISTEN CLEMENTS
            Case 3:18-cv-02279-RS Document 99-2 Filed 11/02/18 Page 5 of 6



     1                  20.2     Improving neighborhood infrastructure, including by adding upgrades
 2       such as curb cuts and LED lighting,
 3
                        20.3    Targeted code enforcement, and ‘green’ alleyway improvements to
 4
         promote safety, walkability and sustainability in low-income neighborhoods;
 5
                        20.4    Building community-serving capital projects such as community gardens,
 6

 7       libraries, and community centers;

 8                      20.5    Rehabilitating homes for low-income homeowners;

 9                      20.6    Rehabilitating nonprofit facilities such as homeless shelters and services
10
         spaces; and,
11
                        20.7    Acquiring land and infrastructure supporting affordable housing creation.
12
                 21.    The City of San Jose recently has used HOME for the following purposes:
13
                        21.1   Developing new affordable rental housing,
14

15                      21.2   Acquiring and rehabilitating existing market-rate housing to create newly

16       affordable rental housing,

17                      21.3   Making loans to low-income homebuyers to encourage home ownership,
18
                        21.4   Providing tenant-based rental subsidies to vulnerable populations including
19
         formerly homeless individuals and families.
20
                 22.    The population, poverty rate, and housing overcrowdedness of San Jose as
21
         reported by the Decennial Census are an elements in the funding calculation for CDBG
22

23       allocations.

24              23.     Therefore, if the Decennial Census underreports the population of San Jose
25       relative to other Participating Jurisdictions receiving funds from HUD by formula, the City will
26
         receive less CDBG funding.
27

28
                                                         5
                                      DECLARATION OF KRISTEN CLEMENTS
        Case 3:18-cv-02279-RS Document 99-2 Filed 11/02/18 Page 6 of 6



 1             24.   The inadequacy of housing supply relative to San Jose’s population, San Jose’s
 2
     supply of substandard rental housing, San Jose’s number of low-income families in rental housing
 3
     units likely to be in need of rehabilitation, and San Jose’s incidence of poverty—as reported by
 4
     the Decennial Census—are elements in the funding calculation for HOME allocations.
 5
               25.   Therefore, if the Decennial Census underreports the population of San Jose
 6

 7   relative to other Participating Jurisdictions receiving funds from HUD by formula, the City will

 8   receive less HOME funding.

 9            26.    If the City of San Jose receives less CDBG funding, it will not be able to provide
10
     as many of the services described in paragraph 20 above.
11
              27.    If the City of San Jose receives less HOME funding, it will not be able to provide
12
     as many of the services described in paragraph 21 above.
13
              I declare under penalty of perjury pursuant to 28 U.S.C. § 1747 that the foregoing is true
14

15   and correct:

16            Dated November 2, 2018

17                                                                 Kristen Clements
18

19

20

21   320987068.1

22

23

24

25

26

27
28
                                                       6
                                    DECLARATION OF KRISTEN CLEMENTS
